— In a proceeding pursuant to CPL 540.30, arising out of a criminal action for the remission of a forfeiture of bail, the defendant appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated March 5, 1986, which denied his application. The appeal brings up for review so much of an order of the same court dated January 15, 1987, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated March 5, 1986, is dismissed, without costs or disbursements, as that order was superseded by the order dated January 15, 1987, and it is further,
Ordered that the order dated January 15, 1987, is modified, as a matter of discretion, by deleting the provision thereof which adhered to the original determination denying the application in its entirety, and substituting therefor a provision granting the application to the extent of granting the remission of all but $1,000 of the bail forfeited; as so modified, the order dated January 15, 1987, is affirmed insofar as reviewed, without costs or disbursements; and it is further,
Ordered that the order dated March 5, 1986, is modified accordingly.
In view of all the circumstances, the amount of the forfeiture was excessive to the extent indicated. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.